Mr. PRESIDING JUSTICE CRAVEN, dissenting: The finding that the trial court did not commit reversible error when it admitted the testimony of witness Thinnes is error in my view. Defendant made a motion pursuant to Supreme Court Rule 412 (Ill. Rev. Stat. 1971, ch. 110A, par. 412) requesting that defendant be informed of any written or recorded statements and the substance of any oral statements made by the accused and the fist of witnesses to whom the statement was made. This rule is unequivocal. The defendant has a right of access to all such statements. The State failed to comply with this motion, yet used an undisclosed statement at trial against defendant as an inculpatory admission. The error in this case was compounded by the trial court’s denial of the defense motion made at the earliest practicable time for the right to interview the witness Thinnes. By virtue of People v. Sumner, 43 Ill.2d 228, 252 N.E.2d 534, error of this nature cannot be characterized as harmless. I would reverse and remand for a new trial for failure to comply with authorized pretrial discovery.